Citation Nr: 1242060	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 1990 and from March 2003 to August 2004. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for right knee degenerative joint disease and assigned a noncompensable rating.  


FINDING OF FACT

The Veteran has degenerative joint disease of the right knee confirmed by x-ray findings and the record.  The evidence fails to show flexion limited to at least 45 degrees or extension limited to at least 10 degrees, and also fails to any objective confirmation of painful motion, ankylosis, frequent episodes of "locking" or effusion, recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent disability evaluation for degenerative joint disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5003 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment as well as a VA examination.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in June 2009 to evaluate the severity of his service-connected right knee disability.  The examiner reviewed the claims file and adequately addressed the severity of the right knee.  However, the examiner indicated that he would have to resort to mere speculation to assess any loss of function during flare-ups.  The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, given that the examiner failed to provide a detailed rationale for why an opinion could not be provided without resorting to mere speculation, this examination is deficient under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, in statements of record, the Veteran indicated that his right knee disability had increased in severity since the June 2009 VA examination.  

Nevertheless, subsequently, the Veteran was scheduled for another VA in August 2012 to assess the severity of his right knee disability.  According to the record, he  failed to report.  A supplemental statement of the case was sent to the Veteran at his current address of record in September 2012 outlining the RO's attempts to schedule another examination.  Further, the Veteran's representative was copied on the supplemental statement of the case to which there has been no response.  

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the most recent VA examination is that his claim for an initial higher rating must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the veteran in the development of his claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In sum, despite the deficiency noted above in the June 2009 VA examination, as well as the evidence of a possible increase in severity, given that the Veteran failed to report to the August 2012 VA examination without good cause, the Board concludes that VA has no remaining duty under the VCAA to provide a medical examination in conjunction with this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran is seeking an initial compensable rating for his service-connected degenerative joint disease of the right knee.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right knee disability has been rated as noncompensable under Diagnostic Code 5003 for degenerative arthritis.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Codes 5256 to 5263 are also applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  

Pursuant to Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Per Diagnostic Code 5259, a 10 percent disability rating is warranted when there has been removal of semilunar cartilage. 

In order to achieve the next-higher 10 percent rating under Diagnostic Code 5260, the evidence must show flexion limited to 45 degrees.  Higher ratings are also available under this code when additional limitation of flexion is found.  

A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 10 degrees.  Higher ratings are also available under this code when additional limitation of extension is found.  

A 10 percent disability rating is also available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 - 5263.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Veteran filed his current claim for service connection in February 2009.  Prior to filing his claim, private treatment records from May 2006 showed that a three-inch thorn had become imbedded in his right knee two weeks prior.  He pulled it out immediately and experienced pain that was alleviated by ibuprofen.  It had improved until he noticed three days prior a worsening of pain accompanied by swelling, fever and chills.  On examination, the right knee had slight effusion and warmth, but full passive range of motion was present, with some pain at end of extension.  The impression was right knee injury, rule out sepsis.  The Veteran was admitted to the hospital for IV antibiotic pending culture and a joint tap was performed. 

In April 2009 VA treatment record reflects the Veteran's report of episodic right knee pain.  On physical examination, range of motion was normal with pathology.  Follow up treatment records do not address the severity of the right knee.  

In an April 2009 statement, the Veteran reported occasional recurrence of knee pain related to no specific activity.  He owned a small lawn maintenance company and his job required him to walk 75 percent of the time.  When his symptoms arose, he had to continue to work to provide for his family.  The pain usually subsided within 24 to 72 hours.  

The Veteran was afforded a VA examination in June 2009.  He again reported intermittent knee pain.  He had sharp pain that could last from 60 seconds to several days.  Pain was anterior, medial and inferior.  The pain was associated with more activity, but not any specific activity.  He was employed as landscaper and it seemed to occur more when he performed landscaping work.  The Veteran estimated the he experienced pain approximately 30 percent of days over a year.  The symptoms varied, but he did not describe flare-ups.  There was no swelling, redness, heat or locking.  He worked through the pain and was able to perform his job.  There were no limitations on daily activities.  

On physical examination, there was no tenderness, swelling, erythema, increased warmth or deformity.  The Veteran's gait and stance were normal.  Lachman's, McMurray's and posterior drawer sign testing was negative.  Medial and lateral ligaments were intact.  There was negative patellar grind.  When he had knee pain, it was localized at the medial tibial condyle, which then shot across the knee.  However, there was no tenderness of the medial tibial condyle on examination.  Range of motion was zero to 140 degrees and painless.  After three repetitive motions, there was no additional functional impairment due to pain, weakness, fatigability, incoordination or repetition.  Since there was no flare-up at this examination, the examiner indicated that he would have to resort to mere speculation to assess any loss of function during flare-ups.  

It was observed that x-rays of the right knee showed mild narrowing of the medial compartment of the knee with small osteophytes noted off of the medial tibia plateau and patella, consistent with mild osteoarthritis.  Spurring of the tibial spines was also noted.  There was no significant joint effusion, chondrocalcinosis or loose bodies.  The impression was mild osteoarthritis involving the medial and patellofemoral compartments.  The assessment was right knee mild degenerative joint disease that was related to service.  

In subsequent statements, the Veteran reported that at times he experienced pain while walking, bending and performing physical activity.  After a two mile run, he experienced pain for three days.  He also reported experiencing pain, limited motion, weakness and fatigability 100 percent of the time while performing his duties as a landscaper.  He indicated that his right knee restricted him from performing the duties necessary to support his family.  He also stated that since his last examination, his knee would hyper extend at any given time, even during walking.  

Again, the Veteran was scheduled for another VA examination to address the severity of his right knee in August 2012, but failed to report without good cause.  Accordingly, the Board must base its decision on the remaining evidence of record.

Initially, as there has been no objective findings of removal of cartilage or impairment of the tibial and fibula, Diagnostic Codes 5259 and 5263 are not applicable to this analysis.  The Board also notes that a compensable disability rating under Diagnostic Code 5256 would not be warranted in this case because there is no evidence of ankylosis of the right knee.  There is simply no evidence that the Veteran's right knee has been immobile at any point during the course of the appeal.  The Board finds that the evidence of record also does not support a separate rating under Diagnostic Code 5257 for the right knee disability as the VA examination also clearly found no evidence of recurrent subluxation or lateral instability.  

With regard to Diagnostic Code 5258, there is no evidence of frequent episodes of "locking," pain, and effusion into the joint to warrant a 20 percent rating under this code.  The Board notes that the rating criteria under this code is conjunctive as it uses the word "and," which means that all the criteria must be met to award a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  There is simply no evident of frequent episodes of locking and joint effusion.  Although the 2006 private records showed slight effusion and some pain at the end of extension, they are not relevant to the current appeal as they are dated three years prior to the initial assignment of the disability rating and primarily addressed problems with the right knee due to an injury from a thorn as opposed to symptoms associated with the Veteran's service-connected degenerative joint disease.  

Importantly, as there have been no objective findings of limitation of motion, a 10 percent rating is also not warranted under Diagnostic 5003.  In this regard, the Board acknowledged the Veteran's subjective complaints of intermittent right knee pain, to include flare-ups.  He is competent to report such observable symptoms and the Board has no reason to question his credibility in this regard.  However, the rating criteria under Diagnostic Code 5003 expressly require an objective showing of pain.  Thus, the lay statements, although constituting competent and credible evidence, cannot serve as a basis for a higher evaluation under Diagnostic Code 5003.

Further, there is no evidence that flexion is limited to 45 degrees or extension is limited to 5 degrees so as to warrant assignment of a higher rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.  Range of motion was found to be normal at the VA examination and painless.  

Again, the Veteran has reported chronic right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable.  At the VA examination, the examiner found that there was no additional functional impairment following repetitive use.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a compensable rating is not warranted based on limitation of motion.

Further, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Again, based on the Veteran's statements of a possible increase in severity, the RO tried to afford the Veteran an opportunity to report to another VA examination to assess the current severity of his right knee disability.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against an initial compensable  rating for the Veteran's service-connected right knee degenerative joint disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Board recognizes that the Veteran has reported that his right knee disability interfered with his ability to perform his duties as a landscaper.  Nevertheless, the symptoms described by the Veteran, specifically pain and limited motion, fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that the service-connected disability on appeal render him unemployable.  In fact, the record shows that the Veteran is still currently employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

Entitlement to an initial compensable rating for degenerative joint disease, right knee, is denied. 


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


